      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 1 of 32



 1   Sarah R. Gonski (# 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 4   SGonski@perkinscoie.com
     DocketPHX@perkinscoie.com
 5
     Marc E. Elias*
 6   John Devaney*
     Amanda R. Callais*
 7   K’Shaani O. Smith*
     Christina A. Ford*
 8   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 9   Washington, D.C. 20005-3960
     Telephone: 202.654.6200
10   Facsimile: 202.654.6211
     melias@perkinscoie.com
11   jdevaney@perkinscoie.com
     acallais@perkinscoie.com
12   kshaanismith@perkinscoie.com
     christinaford@perkinscoie.com
13
     *Pro hac vice application to be filed
14
     Attorneys for Plaintiffs
15
16                              UNITED STATES DISTRICT COURT

17                                  DISTRICT OF ARIZONA

18
     Voto Latino, Inc. and Priorities USA,         No. ___________
19
                          Plaintiffs,
20                                                 COMPLAINT FOR
            v.                                     DECLARATORY AND
21                                                 INJUNCTIVE RELIEF
     Katie Hobbs, in her official capacity as
22   Arizona Secretary of State,
23                        Defendant.
24
25
26
27
28
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 2 of 32



 1          Plaintiffs Voto Latino, Inc. and Priorities USA, through the undersigned attorneys,
 2   file this Complaint for Declaratory and Injunctive Relief against Katie Hobbs, in her official
 3   capacity as the Arizona Secretary of State (“Secretary”), and upon information and belief
 4   allege as follows:
 5                                   NATURE OF THE CASE
 6          1.    During the 2016 presidential preference election, 72,304 Arizonans cast their
 7   ballot for Marco Rubio to become the Republican presidential candidate—even though
 8   Rubio had withdrawn from the race several days prior to the election. Why did so many
 9   Arizonans waste their vote on a ghost candidate? Because they were among the nearly 80%
10   of Arizonans who vote by mail, and Arizona’s law requiring that mail-in ballots be received
11   by 7:00 p.m. on Election Day—not postmarked—means that voters must cast and mail their
12   ballots well in advance of Election Day to be considered timely. A.R.S. § 16-548(A). By
13   the time voters heard of the critical information, their votes had already been cast.
14          2.    Voters in that election were by no means the only voters negatively impacted
15   by Arizona’s deadline. Election after election, thousands of otherwise eager voters are
16   caught unaware by the fact that Arizona requires ballots to be received by 7 p.m. on Election
17   Day (“Election Day Receipt Deadline”). A.R.S. § 16-548(A). In 2008, 1,611 ballots were
18   rejected for arriving after the Election Day Receipt Deadline, even though many of them
19   were mailed multiple days before election day. That number is steadily increasing. In 2012,
20   more than double that number⸺4,107 ballots⸺were rejected. And in the 2018 general
21   election, at least 4,500 ballots were rejected in Maricopa and Navajo Counties alone because
22   they arrived after the Election Day Receipt Deadline. 1 A disproportionate number of these
23   ballots were cast by Arizona’s minority voters.
24          3.    It is not surprising that such a large number of ballots arrive after Arizona’s
25   Election Day Receipt Deadline; A.R.S. § 16-548(A) effectively creates a second, little-
26   known shadow deadline, the “Pre-Election Cutoff.” Arizona’s election officials define the
27
            1
            There do not appear to be any statewide reported numbers for 2018; however, both
28   Maricopa and Navajo reported the number of ballots rejected for late arrival.

                                                   -2-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 3 of 32



 1   Pre-Election Cutoff in various ways, but all appear to agree that a ballot must be mailed at
 2   least five full days in advance of the election—and sometimes six or seven days—to have
 3   a reasonable certainty that it will arrive in time to be counted. If the ballot is received after
 4   7 p.m. on Election Day, the ballot is discarded. Even if the ballot was postmarked well in
 5   advance of Election Day, including before or during the five to seven recommended days,
 6   but failed to arrive because of mail irregularities, the ballot is rejected.
 7          4.     As a result, Arizona’s Election Day Receipt Deadline, and the corresponding
 8   Pre-Election Cutoff it necessitates, confuses voters and confounds their reasonable
 9   expectations. In nearly all other mail-related deadlines in modern life, mail is considered
10   timely if it is postmarked by the applicable deadline. Even in Arizona, in non-election
11   contexts such as tax and insurance payments, postmarks are used to guide deadlines for
12   mail-related activities. Further—as illustrated above—late-breaking changes routinely alter
13   political dynamics during the final days before an election. Voters have a reasonable
14   expectation that they can (and should) evaluate the candidates and issues up to and including
15   Election Day.
16          5.     Arizona has no legitimate interest in enforcing the Election Day Receipt
17   Deadline, particularly where over the last decade it has pushed voters across the State to
18   utilize mail voting. Although Arizona may certainly set a reasonable deadline to receive
19   ballots to ensure the finality of election results, the current Election Day Receipt Deadline
20   is unreasonable and disenfranchising: it is contrary to voters’ reasonable expectations,
21   necessitates that ballots be cast far earlier than they need to be, and is poorly communicated
22   to voters. The State can still serve its election administration interest by accepting ballots
23   postmarked by Election Day and received within a reasonable time⸺five business
24   days⸺thereafter. After all, Arizona need not complete its total vote count until 20 days
25   after Election Day. A.R.S. § 16-642(A). And Arizona already contemplates that a certain
26   number of ballots will not be countable right away; ballots that arrive in a timely but
27   incomplete fashion are curable up to five business days after Election Day. Id. § 16-550.
28   Counting ballots that have been postmarked by Election Day, as long as they are received

                                                     -3-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 4 of 32



 1   within five business days of Election Day, would serve the State’s interests in finality of
 2   results without unduly burdening its voters. It would also ensure that all Arizona voters have
 3   sufficient protections in place to ensure that their right to vote is not arbitrarily and
 4   repeatedly denied.
 5          6.    While the Election Day Receipt Deadline affects all Arizona voters, it
 6   disenfranchises Arizonans in rural counties by a much greater margin. For example, in
 7   2018, approximately 1,535 voters were disenfranchised in urban Maricopa County. In
 8   contrast, 3,062 late ballots were reported in Navajo County and 6,227 ballots were reported
 9   as late in Yuma County, both of which have a significantly smaller number of registered
10   voters than Maricopa.
11          7.    In rural areas, mail service is unreliable and delay-ridden. Instead of going
12   directly from one rural address to another nearby address, local mail in rural areas is often
13   re-routed through a central processing facility in Phoenix, which increases delivery times.
14   As a consequence, rural voters must take particular care to mail their ballot well in advance
15   of Election Day and are especially vulnerable to Arizona’s refusal to count ballots that
16   arrive after the Election Day Receipt Deadline.
17          8.    Further, the Election Day Receipt Deadline has particularly profound
18   implications for Arizona’s Hispanic and Latino voters. Statistically, they comprise a
19   disproportionately significant portion of voters whose ballots are rejected under the Election
20   Day Receipt Deadline. Indeed, in rural counties, Hispanic and Latino voters are five to six
21   times more likely to be disenfranchised than white voters, and even in urban Maricopa
22   County, they are twice as likely to be disenfranchised by the Election Day Receipt Deadline
23   than white voters.
24          9.    The reasons for this disparity are varied, but each is traceable to Arizona’s long
25   history of discrimination against minority voters and, particularly, against members of its
26   Hispanic and Latino community. First, discrimination in education has led to persistent
27   gaps that have left these minority voters less educated than their white counterparts, which
28   makes them less likely to be aware of the Election Day Receipt Deadline. Second, given the

                                                   -4-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 5 of 32



 1   lack of language assistance provided to voters⸺coupled with sustained resistance to
 2   bilingual education and mandated English-only education⸺Hispanic and Latino voters are
 3   less likely to understand the instructions provided by county election officials regarding the
 4   Election Day Receipt Deadline, particularly when those instructions are inconsistent. Third,
 5   due to disparities in income, Hispanic and Latino voters experience higher rates of poverty
 6   than white voters, and have less access to reliable transportation and often less flexible work
 7   schedules, both of which make it more difficult for them to turn in a mail ballot by other
 8   means such as in-person at the county recorder’s office or a polling location by the Election
 9   Day Receipt Deadline.
10          10.    Arizona’s unjustified imposition of the Election Day Receipt Deadline violates
11   the First and Fourteenth Amendments because it imposes an undue burden on voters that is
12   not outweighed by any legitimate interest on the part of the State. Further, the Election Day
13   Receipt Deadline strips voters of their right to procedural due process, and it undermines
14   the ability of Arizona’s Hispanic and Latino voters to elect candidates of their choice, in
15   violation of Section 2 of the Voting Rights Act. For all these reasons, the Election Day
16   Receipt Deadline should be enjoined.
17                                 JURISDICTION AND VENUE
18          11.    Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress
19   the deprivation under color of state law of rights secured by the United States Constitution.
20          12.    This Court has original jurisdiction over the subject matter of this action
21   pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the
22   Constitution and laws of the United States.
23          13.    This Court has personal jurisdiction over Defendant, who is sued in her
24   official capacity only.
25          14.    Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial
26   part of the events that gave rise to Plaintiffs’ claims occurred in this judicial district.
27
28

                                                     -5-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 6 of 32



 1          15.   This Court has the authority to enter a declaratory judgment and to provide
 2   permanent injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of Civil
 3   Procedure and 28 U.S.C. §§ 2201 and 2202.
 4                                            PARTIES
 5          16.   Plaintiff Voto Latino, Inc. is a nonprofit organization that engages, educates,
 6   and empowers Latino communities across the United States, working to ensure that Latinos
 7   are enfranchised and included in the democratic process. In furtherance of its mission, Voto
 8   Latino expends significant resources to register and mobilize thousands of Latino voters
 9   each election cycle, including the nearly 1 million eligible Latino voters in Arizona. Since
10   2010, Voto Latino has been mobilizing Latino voters in Arizona through statewide voter
11   registration initiatives as well as peer-to-peer and digital voter education and get-out-the-
12   vote campaigns. As part of Voto Latino’s voter education and get-out-the-vote campaigns,
13   the organization educates voters, among other things, on when to cast their absentee ballots.
14   In 2020, Voto Latino anticipates making expenditures in the millions of dollars to educate,
15   register, mobilize, and turn out Latino voters across the United States, including in Arizona.
16   Arizona’s Election Day Receipt Deadline directly harms Voto Latino by frustrating its
17   mission of enfranchising and turning out Latino voters in Arizona because it burdens and
18   disenfranchises the very voters that Voto Latino seeks to support. As a result, Voto Latino
19   has had to—and will continue to—expend and divert additional funds and resources that it
20   would otherwise spend on its efforts to accomplish its mission in other states or its own
21   registration efforts in Arizona to turn out these voters and to combat the effects that
22   Arizona’s Election Day Receipt Deadline has on Latino voters.
23          17.   Plaintiff Priorities USA (“Priorities”) is a 501(c)(4) nonprofit, voter-centric
24   progressive advocacy and service organization. Priorities’ mission is to build a sustainable
25   infrastructure to engage Americans in the progressive movement by running a permanent
26   digital campaign to persuade and mobilize citizens around issues and elections that affect
27   their lives. In furtherance of this purpose, Priorities works to help educate, mobilize, and
28   turn out voters across the country, including in Arizona. In 2020, Priorities expects to make

                                                   -6-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 7 of 32



 1   millions of dollars of contributions and expenditures to educate, mobilize, and turn out
 2   voters in state and federal elections around the country, including thousands of dollars to
 3   educate, mobilize, and turn out voters in Arizona elections. Arizona’s enforcement of its
 4   Election Day Receipt Deadline for casting ballots directly harms Priorities because it
 5   burdens and disenfranchises the very voters Priorities supports through its work and
 6   contributions in Arizona. As a result, Priorities has to expend and divert additional funds
 7   and resources in GOTV, voter education efforts, mobilization, and turn-out activities in
 8   Arizona, at the expense of its voter support initiatives in other states and other voter
 9   education and turnout programs in Arizona.
10          18.   Defendant Katie Hobbs is sued in her official capacity as Secretary of State for
11   the State of Arizona (the “Secretary”). The Secretary is a person within the meaning of 42
12   U.S.C. § 1983 and acts under color of state law. She is the Chief Elections Officer for
13   Arizona. A.R.S. § 16-142(A)(1). As Arizona’s Chief Elections Officer, the Secretary is
14   responsible for overseeing the voting process in Arizona and is empowered with broad
15   authority to carry out that responsibility. The Secretary also issues the Arizona Election
16   Procedures Manual (“Manual”), which establishes election procedures and administration
17   across Arizona’s 15 counties. A.R.S. § 16-452. The Manual is approved by the Governor
18   and the Arizona Attorney General and carries the force of law. A.R.S. § 16-452(B). Arizona
19   law also requires the Secretary, after consulting with county officials, to “prescribe rules to
20   achieve and maintain the maximum degree of correctness, impartiality, uniformity and
21   efficiency on the procedures for early voting and voting, and of producing, distributing,
22   collecting, counting, tabulating and storing ballots.” A.R.S. § 16-452(A). Thus, the
23   Secretary directs county officials, who are responsible for physically counting ballots,
24   regarding when to count or reject ballots.
25                                  GENERAL ALLEGATIONS
26                                     Mail Voting in Arizona
27          19.   Arizonans have a right to vote by mail. A.R.S. § 16-541(A). Over the past
28   decade, early voting by mail has grown exponentially in Arizona. In the 2008 general

                                                    -7-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 8 of 32



 1   election, for example, just over a million Arizona voters cast their ballot by mail. By the
 2   2016 general election, that number had doubled to over two million. In 2018, a lower-
 3   turnout midterm election, over 1.9 million voters voted by mail. This rapid growth in mail
 4   ballots is not surprising. Arizona has engaged in extensive efforts to increase its use.
 5          20.   Since 2007, Arizona has maintained a Permanent Early Voter List, commonly
 6   known as the “PEVL,” under which any Arizona voter can choose to automatically receive
 7   a mail ballot for every election. A.R.S. § 16-544(A). Since the PEVL’s creation, Arizona
 8   has actively encouraged its voters to sign up and participate in the program. As a result,
 9   mail voting is exceedingly popular in Arizona, and today approximately 80% of Arizona
10   voters receive their ballot in the mail.
11          21.   Voters who are enrolled in the PEVL, or who request a mail ballot at least 27
12   days before the election, are entitled to receive a mail ballot between 24 and 27 days before
13   the election. A.R.S. § 16-542(C). A mail ballot is sent to voters by first-class, non-
14   forwardable mail. It must be accompanied by a postage-prepaid return envelope, an
15   affidavit, and instructions to complete the mail ballot. See 2014 Arizona Elections Manual,
16   Chapter 3 - Early Voting, 56.
17          22.   To be counted, a voter’s ballot and accompanying affidavit must be received
18   by the voter’s county recorder’s office by 7 p.m. on Election Day. A.R.S. § 16-548(A).
19   Ballots received after 7 p.m. on Election Day are rejected, even if they were mailed well in
20   advance of the election, and including ballots mailed by the five, six, and seven-day Pre-
21   Election Cutoff promoted by the Secretary of State and county recorders’ offices.
22          23.   Arizona voters have some non-mail alternative options to return their ballot
23   outside of the mail; however, by far the most popular method is to return the ballot the same
24   way that it arrived—via mail. In the most recent presidential election, approximately 90%
25   of Arizona voters who voted with a mail ballot returned their ballot to their county through
26   the U.S. postal service.
27          24.   Voters also have the option to personally drop their ballot off at the county
28   recorder’s office or at any polling location on Election Day. A.R.S. § 16-548. But these

                                                   -8-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 9 of 32



 1   options are more time-consuming and burdensome for voters in rural counties who often
 2   live many miles from a drop-off location, as well as Hispanic and Latino voters who have
 3   difficulty obtaining transportation or leaving work during the window in which recorders’
 4   offices and polling locations are open. As a result, these options are less popular and less
 5   accessible to Arizona voters. In the most recent presidential election, only 10% of Arizona
 6   voters who voted with a mail ballot returned it to a physical location such as a polling place
 7   or county recorder’s office.
 8          25.   Furthermore, in recent years Arizona has passed or contemplated legislation
 9   that would strip away these non-mail alternative options. One previously popular method
10   of returning a ballot was ballot collection, in which a voter would entrust their ballot to an
11   advocate, volunteer, friend, or neighbor to personally deliver it to election officials. That
12   practice was criminalized in 2016. See A.R.S. § 16-1005(H)-(I); see also Democratic Nat’l
13   Comm. v. Reagan, 329 F. Supp. 3d 824 (D. Ariz. 2018), aff’d, 904 F.3d 686 (9th Cir. 2018),
14   reh’g en banc granted, 911 F.3d 942 (9th Cir. 2018) (“DNC”). Further, during the most
15   recent legislative session, the Arizona Legislature contemplated, but ultimately decided
16   against, banning all methods of ballot return other than the mail. S.B. 1046 (2019). The
17   bill’s sponsor has stated that she will introduce the legislation again in the next session.
18          26.   Once the Election Day Receipt Deadline has passed, Arizona begins
19   processing its ballots. When voters cast a mail ballot in Arizona, election officials must
20   confirm that each voter did not vote in person, verify the voter’s eligibility to vote, and open
21   and scan the voter’s ballot. See A.R.S. § 16-552. If a ballot was received in time, but appears
22   to be invalid (because it has, for example, an incomplete affidavit or an apparently
23   mismatched signature), election officials will contact the voter, who has five business days
24   in which to cure their ballot. A.R.S. § 16-550. Election officials have 20 days after Election
25   Day to complete the count and certify results. Id. § 16-642(A).
26                               The Election Day Receipt Deadline
27          27.   Every election a substantial and increasing number of ballots are discarded
28   because they arrive after the Election Day Receipt Deadline. While the publicly available

                                                    -9-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 10 of 32



 1   data is incomplete, even the partial picture is alarming. In 2008, only seven counties
 2   reported data on late-returned ballots, but those counties collectively rejected 1,611 ballots
 3   for arriving after the Election Day Receipt Deadline. In 2012, those same seven counties
 4   rejected more than double that amount—4,107 ballots. In the 2018 general election,
 5   Maricopa County alone rejected 1,535 ballots for arriving late, and Navajo County reported
 6   rejecting an eye-popping 3,062 late ballots—over 8 percent of all ballots cast in that county.
 7          28.   Precincts within counties also report substantial variation in ballot arrival
 8   times, reflecting just how arbitrary mail service can be even within a county. In Navajo
 9   County, for example, the percentage of early ballots that arrived late ranged from a low of
10   2 percent in some precincts to as high as 12 percent in others.
11          29.   The numbers speak for themselves; clearly, a large swath of Arizona voters
12   believe their ballot is timely even when it is not. Because of the challenges in estimating
13   mail delivery times, elections officials⸺much less the average voter⸺cannot accurately
14   predict when ballots must be mailed to ensure that they arrive by the Election Day Receipt
15   Deadline. In the 2014 general election, for example, the Arizona Secretary of State’s Office
16   “named Thursday, Oct. 30, the ‘deadline’ for mailing in early ballot so they will arrive in
17   time,” but noted that “[that] deadline is unofficial and was set as a guideline based on the
18   time it takes a ballot to reach a county recorder’s office.” As the Communications Director
19   for the Arizona Secretary of State’s Office explained, if a voter did not mail their ballot by
20   that Thursday, voters should not put their ballot in the mail “because it may or may not get
21   here on time,” and if “it arrives [the day after the election] it won’t count.” See Rachel Lund,
22   Late With Your Early Ballot? Here Are Tips for Making Sure Your Vote is Counted, Arizona
23   Capitol Times (Oct. 30, 2014), https://azcapitoltimes.com/ news/2014/10/30/az-late-early-
24   ballot-tips-to-make-sure-vote-counts/ (emphasis added).
25          30.   County Recorders have not been able to provide any more clarity to voters. In
26   fact, just last month, the Pima County Recorder’s Office provided two different
27   “recommended deadlines” for when voters were “required” to mail their ballot for it to be
28

                                                   -10-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 11 of 32



 1   counted. 2 Counties’ recommendations on when to place a ballot in the mail shift for a simple
 2   reason: those recommendations are purely guesses.
 3          31.   Without clear guidance from election officials, Arizona voters are themselves
 4   forced to guess when their ballots must be placed in the mail to ensure that they will be
 5   counted. In any event, many ballots that are rejected for arriving too late are mailed and
 6   postmarked before Election Day, on the erroneous belief that a ballot is timely as long as it
 7   is postmarked by Election Day.
 8          32.   The Election Day Receipt Deadline, and the confusion it generates, contributes
 9   to Arizona voters’ remarkable lack of confidence that their ballots are actually counted.
10   Compared to voters in all 50 states, Arizona voters are the least likely to say that they are
11   confident that their own vote was actually counted. And compared to voters in all 50 states,
12   Arizona voters are the most likely to say they were “not too confident” or “not at all
13   confident” that the votes of other people in their city or county were actually counted.
14          33.   The widespread belief that a ballot is timely as long as it is postmarked by
15   Election Day is reasonable; it is consistent with the way mail-related deadlines are
16   administered under the state law and across modern life. Postmarks are used to assess the
17   timeliness of payments, applications, and other documents submitted to the government in
18   other contexts: taxes and other state-mandated deadlines are determined according to
19   postmarks, not the date—much less the time of day—the mailed item is actually received.
20   See, e.g., A.R.S. § 1-218(A) (requiring documents related to taxes, including returns,
21   statements, and payments, that have been mailed to “be deemed filed and received by the
22   addressee on the date shown by the postmark”); A.R.S. § 20-191 (stating that insurance
23   premium payments made by mail are deemed timely as of the date shown on the postmark);
24
25
26          2
              The Pima County Recorder’s Office website, for example, currently recommends
     that voters mail their ballots by the Thursday before the election to ensure their ballots
27   would be counted. But just weeks ago, the same Pima County Recorder’s Office issued a
     press release for the most recent election instructing voters to mail their ballots on or before
28   the Wednesday before the election to ensure their ballots would be counted.

                                                   -11-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 12 of 32



 1   Ariz. Admin. Code R17-4-304 (stating the date of receipt of applications for vehicle
 2   registrations is the date of the postmark stamp).
 3          34.   Postmark rules make good sense. Mail delivery times in Arizona are
 4   unpredictable, particularly in rural areas where home delivery is not common and even local
 5   mail is often re-routed through central processing facilities in far-flung cities. This
 6   unpredictability increases the risk of a late-arriving ballot, even when voters mail their
 7   ballots well in advance of Election Day.
 8          35.   A postmark rule is also particularly key in the voting context because it aligns
 9   with practical realities of the election cycle. Campaigns often consider the final week before
10   the election to be a key week of voter engagement and activity. Candidates, advocacy
11   organizations, political volunteers and the like conduct “get-out-the-vote” activities,
12   canvasses, town hall meetings, candidate Q&A sessions, and all manner of voter
13   engagement during the final crucial days of the election cycle. Frequently, late-breaking
14   news can entirely change the landscape for a race, and voters can and should remain open
15   to new information until Election Day itself.
16          36.   For example, during the 2016 presidential preference election, tens of
17   thousands of votes arrived for Marco Rubio, even though he dropped out of the race in the
18   final days before Election Day. But due to the Election Day Receipt Deadline, and the
19   corresponding Pre-Election Cutoff deadlines for casting their ballots, those voters were
20   unable to consider that information before casting a ballot for a nonexistent candidate. If
21   the Election Day Receipt Deadline had not been in place, those voters could have re-
22   allocated their votes among other Republican candidates who actually remained in the race,
23   giving those voters the opportunity to truly participate in the election. It is clear that what
24   happens in the final days before an election matters, and the Election Day Receipt Deadline
25   deprives voters of the opportunity to take those events into account.
26          37.   Further, the Election Day Receipt Deadline is unreasonable because it
27   unnecessarily shortens voters’ time to return their ballots. A postmark rule would allow the
28   State to accept ballots received within a reasonable time after Election Day, which makes

                                                   -12-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 13 of 32



 1   sense given that Arizona has 20 days after Election Day to complete the vote-counting
 2   process. A.R.S. § 16-642(A). Arizona already permits voters to cure incomplete ballots up
 3   to five business days after Election Day. Id. § 16-550. Thus, counting ballots that have been
 4   postmarked by Election Day, as long as they are received within the five-business-day cure
 5   period, would align with Arizona’s existing voting laws and provide all Arizona voters
 6   sufficient time to have their votes counted.
 7          38.   The State has no legitimate interest in imposing the Election Day Receipt
 8   Deadline, particularly where it has pushed Arizona voters to utilize mail voting and has
 9   provided very limited alternative options for returning those ballots. While Arizona may set
10   a reasonable deadline for receiving ballots to ensure the finality of election results, the
11   Election Day Receipt Deadline is not reasonable: voters do not reasonably expect that they
12   must submit their ballots so far ahead of Election Day—nor could they, given that even
13   election officials are not sure what the precise date for mailing in ballots should be, the
14   requirement to do so is poorly communicated to voters, and it is completely unnecessary to
15   ensure that all ballots are received and counted within a reasonable time.
16         The Election Day Receipt Deadline’s Effect on Rural and Minority Voters
17          39.   The Election Day Receipt Deadline has a disproportionately severe impact on
18   rural and Hispanic and Latino voters in Arizona. For example, in 2018, approximately 1,535
19   voters were disenfranchised in urban Maricopa County. In contrast, 3,062 late ballots were
20   reported in Navajo County and 6,227 ballots were reported as late in Yuma County, both of
21   which have a significantly smaller number of registered voters than Maricopa. And
22   Arizona’s Hispanic and Latino voters are disparately disenfranchised no matter where they
23   live. Indeed, in rural counties, Hispanics are nearly five to six times more likely to be
24   disenfranchised than white voters by the Election Day Receipt Deadline, and even in urban
25   Maricopa County, they are twice as likely to be disenfranchised than white voters.
26          40.   None of this is surprising; mail delivery in rural Arizona is complicated and
27   ridden with delays, and Arizona’s long-history of discrimination interacts directly with the
28

                                                    -13-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 14 of 32



 1   Election Day Receipt Deadline to make it more difficult for Hispanic and Latino voters to
 2   timely cast their mail-in ballots.
 3          41.   Voters living in rural areas of Arizona lack reliable mail service. These voters
 4   typically do not have mailboxes at their homes and often do not receive personal mail
 5   delivery services. Rather, they frequently must travel to one of a few post offices, many
 6   miles away from where they live and work, to either pick up or drop off their mail. Given
 7   the long distance, long work days, lack of readily available transportation, whether public
 8   or personally owned, and correspondingly poor roadways, these voters are not able to visit
 9   the post office with any regularity. As a consequence, arranging to pick up their ballots at
10   the post office 24 and 27 days before the election, and then dropping them off not long
11   thereafter to meet the Election Day Receipt Deadline is particularly difficult for rural voters.
12          42.   Further, there is no guarantee that rural voters’ ballots will arrive by the
13   Election Day Receipt Deadline given the unusual routing system used in rural parts of
14   Arizona. Because local mail in rural areas is not sent directly from one rural address to
15   another nearby address and is instead re-routed through a central processing facility in some
16   other part of the state, delivery times increase. Consequently, rural voters are uniquely
17   required to mail their ballots well in advance of Election Day. Otherwise, they risk having
18   their ballots rejected⸺through no fault of their own⸺for arriving after the Election Day
19   Receipt Deadline. Mailing their ballots a significant number of days before Election Day is
20   no guarantee that their ballots will arrive on time.
21          43.   Rural Arizona also contains a number of communities that are predominately
22   populated by minority voters. And as an Arizona district court recently found, “[r]eady
23   access to reliable and secure mail service is nonexistent” in some of these minority
24   communities. See DNC, 329 F. Supp. 3d at 869.
25          44.   Native American voters, in particular, traditionally struggle with mail service
26   because of, among other things, a severe lack of postal service infrastructure within their
27   communities. On the Navajo Reservation for example,
28

                                                   -14-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 15 of 32



 1                 reservation residents rely on a patchwork of trading posts,
                   contract post offices, regular post offices and commercial mail
 2
                   services, along with trucks shuttling mail among far-flung
 3                 operations that may be a several-hour drive from any given
                   tribal member’s home. Once a ballot is in this system, it travels
 4                 to the reservation voter or back to the county via a sorting
 5                 facility in Arizona, New Mexico or Utah, sometimes via
                   multiple states. 3
 6
 7          45.   Given this patchwork of services, Native American voters who utilize voting

 8   by mail are particularly vulnerable to Arizona’s strict enforcement of its Election Day

 9   Receipt Deadline. Indeed, during the past election, numerous ballots were rejected due to

10   the Election Day Receipt Deadline in Native American precincts throughout Navajo

11   County.

12          46.   Rural Hispanic and Latino voters in Arizona also face similar problems in

13   accessing secure and reliable mail service. In heavily Hispanic San Luis and Somerton, for

14   example, voters often lack home delivery mail service or live miles away from the nearest

15   post office. In San Luis specifically, which is 98% Hispanic, nearly all of the city’s residents

16   must rely on a single post office that is located across a major highway to send and receive

17   mail, even though the vast majority of San Luis’ residents lack reliable transportation and

18   there is no available taxi service. Given the distance they must travel to send mail, these

19   residents tend to visit the post office infrequently.

20          47.   Even in more urban neighborhoods, Hispanic and Latino voters often face

21   difficulties with unsecure mail boxes and fear that mail will be stolen from their homes. For

22   example, some voters live in neighborhoods with one community mailbox that does not

23   accept outgoing mail and voters are required to put their mail in an open basket next to the

24   mailbox, with no means of securing it. These voters are thus reluctant to mail a ballot from

25   their homes and must make longer journeys to mail their ballots from a more secure

26
27          3
             Stephanie Woodard, Return to Sender: Navajo Voteres Reject Mail-in Voting, IN
     THESE TIMES (Mar. 12, 2016), https://inthesetimes.com/rural-america/entry/18963/mail-
28   in-voting-on-navajo-reservation-may-violate-voting-rights-act.

                                                    -15-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 16 of 32



 1   location. Despite the difficulties in mailing back ballots, it still is the best return method in
 2   those communities because inflexible work schedules and lack of transportation often mean
 3   that dropping a ballot off in person at the county recorder’s office or at a polling location
 4   on Election Day is not feasible.
 5          48.   These difficulties are exacerbated when voters, through no fault of their own,
 6   do not receive their ballots in the mail until close to a week before the election is scheduled
 7   to take place, requiring that the voter return the ballot personally, rather than by mail, to
 8   ensure that it arrives by the deadline.
 9          49.   As discussed in more detail below, as a result of Arizona’s long history of
10   discrimination, Hispanic and Latino voters are also disproportionately more likely to have
11   economic or personal circumstances—including, but not limited to, language barriers and
12   limited English fluency, lack of reliable transportation to mail their ballots, or difficulties
13   in taking time off work to do the same⸺that make it even more challenging to comply with
14   the Election Day Receipt Deadline.
15          50.   For example, the Election Day Receipt Deadline disparately impacts Arizona’s
16   Hispanic and Latino voters who are often less educated than white voters due to persistent
17   gaps in education. As a result, Hispanic and Latino voters are less likely to be aware of the
18   Election Day Receipt Deadline.
19          51.   Further, given the lack of language assistance provided to voters⸺coupled
20   with Arizona’s sustained resistance to bilingual education and mandated English-only
21   education⸺Hispanic and Latino voters experience ongoing language barriers that make
22   them less likely to understand the instructions provided by county election officials
23   regarding the Election Day Receipt Deadline. This is further complicated by the fact that
24   historically Spanish-speaking voters have received incorrect and misleading information
25   from election officials. In the two most recent presidential cycles, for example, Spanish-
26   speaking voters received incorrect information, ranging from wrong election dates to wrong
27   titles for measures on those voters’ official ballots.
28

                                                    -16-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 17 of 32



 1          52.   Moreover, the receipt of incorrect and inaccurately translated information
 2   breeds distrust and infuses more confusion into the election process, making it particularly
 3   difficult for Hispanic and Latino voters to understand the shifting five, six, and seven day
 4   deadlines for mailing in a mail-in ballot, particularly where those deadlines do not comport
 5   with other standard deadlines for mailing government documents in Arizona.
 6          53.   Finally, due to disparities in income, Hispanic and Latino voters experience
 7   higher rates of poverty than white voters, and often have less access to reliable
 8   transportation and less flexible work schedules, both of which make it more difficult for
 9   them to travel to the post office, polling location, or county recorder’s office to submit their
10   ballots in time to meet the Election Day Receipt Deadline.
11          54.   Given this evidence, it is clear that voters living in rural communities and
12   Hispanic and Latino voters across the state are disproportionately affected by the Election
13   Day Receipt Deadline and, without action from this Court, will continue to be in upcoming
14   elections.
15                 Arizona’s History of Discrimination Against Racial, Ethnic,
16                                 and Language Minorities

17          55.   Arizona has a lengthy history of discrimination that has made it more difficult
18   for minorities to participate in the political process and elect candidates of their choice.
19   These discriminatory actions resulted in Arizona becoming, in 1975, a covered jurisdiction
20   subject to federal preclearance for any change to its voting laws, practices, or procedures,
21   under Section 5 of the Voting Rights Act.
22          56.   When Arizona became a state in 1912, Native Americans were excluded from
23   voting. 4 Even after the United States Congress passed the Indian Citizenship Act in 1924,
24
            4
              Hispanics were granted the right to vote in Arizona when it became a state in 1912
25   by virtue of the Treaty of Guadalupe Hidalgo, which was signed in 1848 at the close of the
     Mexican-American War. The treaty required that Congress pass legislation recognizing all
26   Mexican Americans as full U.S. citizens. Prior to becoming a state, Arizona (which was a
     U.S. territory) did not allow Mexican Americans to vote. Notably, as discussed herein, at
27   the time that it became a state in 1912, Arizona enacted an English literacy test which had
     the effect of preventing these newly enfranchised Mexican Americans (as well as Native
28   Americans and African Americans) from voting.

                                                   -17-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 18 of 32



 1   recognizing Native Americans as citizens and, thereby, affording them the right to vote,
 2   Arizona’s Constitution continued to deny Native Americans that right. It was not until 1948
 3   when the Arizona Supreme Court found that such treatment was unconstitutional that
 4   Native Americans were granted the right to vote in Arizona. See Harrison v. Laveen, 196
 5   P.2d 456, 463 (Ariz. 1948). Despite being granted the legal right to vote in 1948, Native
 6   Americans, as well as Hispanics and African Americans, have continued to face barriers to
 7   participation in the franchise and elect candidates of their choice.
 8          57.   In 1912, Arizona enacted an English literacy test for voting. The test was
 9   enacted specifically “to limit ‘the ignorant Mexican vote.’” David R. Berman, Arizona
10   Politics and Government: The Quest for Autonomy, Democracy, and Development at 48-49
11   (UNIV. OF NEV. PRESS 1998). Furthermore, well into the 1960s it was also a practice for
12   white Arizonans to challenge minority voters at the polls by asking them to read and explain
13   literacy cards. In 1970, Congress amended the Voting Rights Act to enact a nationwide ban
14   on literacy tests after finding that they were used to discriminate against voters on account
15   of their race or ethnicity. See Oregon v. Mitchell, 400 U.S. 112, 118 (1970). In reaching that
16   finding, Congress specifically cited evidence which showed “that voter registration in areas
17   with large Spanish-American populations was consistently below the state and national
18   averages.” Id. at 132. Congress found that, “[i]n Arizona, for example, only two counties
19   out of eight with Spanish surname populations in excess of 15% showed a voter registration
20   equal to the state-wide average.” Id. Congress also noted that Arizona had a serious
21   deficiency in Native American voter registrations. See id. Rather than comply with the law
22   and repeal its literacy test, Arizona challenged the ban, arguing that it could not be enforced
23   to the extent that it was inconsistent with the State’s literacy requirement. Id. at 117. The
24   United States Supreme Court upheld Congress’s ban. Id. at 131-33. Nevertheless, Arizona
25   waited until 1972, two years after the Court’s decision, to repeal its literacy test.
26          58.   Arizona’s English literacy test also compounded the effects of the State’s long
27   history of discrimination in the education of minority citizens. From 1912 until the Supreme
28   Court’s decision in Brown v. Board of Education, segregated education was widespread

                                                    -18-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 19 of 32



 1   throughout Arizona, and sanctioned by both the courts and the state legislature. See
 2   Dameron v. Bayless, 126 P. 273 (Ariz. 1912); see also Ortiz v. Jack, No. Civ-1723 (D. Ariz.
 3   1955) (discontinuing segregation of Mexican children at schools); Gonzales v. Sheely, 96
 4   F. Supp. 1004, 1008-09 (D. Ariz. 1951) (enjoining segregation of Mexican school children
 5   in Maricopa County). Spanish-speaking students were directly targeted based on their
 6   language.
 7          59.   Even where schools were not segregated, Arizona enacted restrictions on
 8   bilingual education, mandating English-only education in public schools as early as 1919.
 9   See James Thomas Tucker, et al., Voting Rights in Arizona: 1982-2006, 17 Rev. L. & Soc.
10   Justice 283, 284 (2008). Many of these English-only restrictions have remained in effect in
11   some form to the present day, despite the fact that such programs have led to poor
12   educational outcomes for Arizona’s students. See id. at 339-40 (noting “[t]he available
13   evidence in Arizona reveals that bilingual education programs have been more effective at
14   raising students’ test scores than [English-immersion programs]”).
15          60.   Indeed, as recently as 2000, Arizona banned bilingual education with the
16   passage of Proposition 203. This ballot initiative, which is only the second of its kind to be
17   passed in the United States, is the most restrictive ban on bilingual education in the nation.
18   In addition to severely restricting the educational opportunities of limited English-
19   proficiency students in Arizona, the law has led to widespread confusion and discrimination
20   as well, with reports of students being slapped for speaking Spanish at school and teachers
21   being afraid they will be fired if they communicate with students in Spanish, even when
22   outside of the classroom. Id. at 341.
23          61.   In addition to Arizona’s formal prohibitions on bilingual education, the State
24   has a long record of failing to provide adequate funding to teach its non-English speaking
25   students—one of “the largest and fastest-growing segments of the school population in
26   Arizona.” Id. at 338-39 (“As of 2000, there were almost 140,000 [non-English speaking]
27   students enrolled in Arizona public schools.”); see also id. at 339. In some instances, the
28   State has reportedly underfunded its programs for non-English speaking students by as

                                                  -19-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 20 of 32



 1   much as ninety percent, leading to high illiteracy and dropout rates. Remarkably, this
 2   underfunding has taken place despite multiple court orders instructing Arizona to develop
 3   an adequate funding formula for its programs, including a 2005 order in which Arizona was
 4   held in contempt of court for refusing to provide adequate funding for its educational
 5   programs. Flores v. Arizona, 405 F. Supp. 2d 1112 (D. Ariz. 2005), vacated, 204 Fed. App’x
 6   580 (9th Cir. 2006).
 7             62.   Arizona’s history of segregation, limitations on bilingual education, and
 8   systemic underfunding of education for non-English speaking students not only contributes
 9   to educational disparities amongst Arizona’s Hispanic and Native American populations
10   but, when combined with Arizona’s literacy test, has had the effect of denying Hispanics
11   and Native Americans the right to vote and elect candidates of their choice.
12             63.   More recently, Arizona passed discriminatory measures to make it more
13   difficult for minority voters to cast their ballots and elect candidates of their choice. In
14   2016, elections officials in Arizona’s most populous county, Maricopa County, made
15   national headlines when, due to their decision to drastically reduce the number of voting
16   locations for the March 22 presidential preference election, they forced thousands of voters
17   to wait in lines for upwards of five hours to cast their votes for their preferred presidential
18   nominee. In many cases, voters were unable to wait in these multi-hour lines and were
19   wholly disenfranchised. The reduction of voting locations was particularly burdensome for
20   Maricopa County’s Hispanic and African-American communities, many of which had
21   fewer polling locations than Anglo communities and, in some instances, no voting locations
22   at all.
23             64.   Also in 2016, the Arizona State Legislature passed H.B. 2023, which severely
24   restricted the collection of mail-in ballots. Prior to H.B. 2023’s passage, Native American,
25   Hispanic, and African-American voters relied heavily on the practice of ballot collection to
26   overcome the challenges they face in returning mail-in ballots⸺e.g., unreliable mail
27   service, restrictive work schedules, lack of access to transportation⸺and to ensure that their
28   ballots arrived at the county recorder’s office by the Election Day Receipt Deadline. H.B.

                                                   -20-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 21 of 32



 1   2023 was passed largely along partisan lines; supporters of the bill not only ignored the
 2   devastating impact that the loss of ballot collection would have on these communities, but
 3   they also utilized racial appeals in securing its passage. See DNC, 329 F. Supp. 3d at 876-
 4   77. Though a challenge to H.B. 2023 is pending in federal court, ballot collection in Arizona
 5   remains severely restricted to date.
 6           65.   Due to its long history of discrimination, Arizona was one of only three states
 7   to be covered under Section 4(f)(4) of the Voting Rights Act for Spanish Heritage. Twelve
 8   of its 15 counties, including Maricopa County, are also covered separately under Section
 9   203, which requires minority language assistance. As a result of its inclusion under the
10   Voting Rights Act, Arizona had some improvements in the numbers of Hispanics and
11   Native Americans registering and voting and, relatedly, in the overall representation of
12   minority-elected officials in the State.
13           66.   Nevertheless, Arizona also has a recognized history of racially polarized
14   voting that continues today. See DNC, 329 F. Supp. at 876; Feldman v. Ariz. Sec’y of State’s
15   Office, 843 F.3d 366, 406-07 (9th Cir. 2016); Gonzalez v. Arizona, 677 F.3d 383, 407 (9th
16   Cir. 2012), aff’d sub nom. Arizona v. Inter Tribal Council of Ariz., Inc., 570 U.S. 1 (2013).
17   In the most recent redistricting cycle, the Arizona Independent Redistricting Commission
18   found that at least one congressional district and five legislative districts clearly exhibited
19   racially polarized voting. See Gary King, et al., Racially Polarized Voting Analysis (Draft),
20   Ariz.     Indep.    Redistricting      Comm’n,       10,    20     (2011),    available     at
21   https://azredistricting.org/Meeting-Info/AZ%20racially%20polarized%20voting%20analy
22   sis%20112911%20-%20DRAFT.pdf. Exit polls for the 2016 general election demonstrate
23   that voting between non-minorities and Hispanics continues to be polarized along racial
24   lines. DNC, 329 F. Supp. 3d at 876.
25           67.   Thus, only one Hispanic and African American have ever been elected to
26   statewide office, and Arizona has never elected a Native American to statewide office. No
27   Native American or African American has ever been elected to the U.S. House of
28   Representatives to represent Arizona or served on the Arizona Supreme Court. Further, no

                                                   -21-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 22 of 32



 1   Hispanic, Native American, or African American has ever served as a U.S. Senator
 2   representing Arizona or as Attorney General for the State of Arizona.
 3          68.   It is also well-settled that “[r]acial disparities between minorities and non-
 4   minorities in socioeconomic standing, income, employment, education, health, housing,
 5   transportation, criminal justice, and electoral representation have persisted in Arizona.”
 6   DNC, 329 F. Supp. 3d at 876.
 7          69.   According to the U.S. Census Bureau’s 2013-2017 American Community
 8   Survey 5-Year Estimates, Hispanic, African-American, and Native-American poverty rates
 9   in Arizona exceeded the white poverty rate for that same time period. Based on the 5-Year
10   Estimates, as of 2017, Hispanics, Native Americans, and African Americans were all less
11   likely to graduate high school in Arizona than whites were. Further, whites were nearly 1.5
12   times more likely to have a bachelor’s degree than African Americans, almost three times
13   more likely than Hispanics, and more than three times as likely as Native Americans in
14   Arizona.
15          70.   Decades of research have demonstrated that deficiencies in socio-economic
16   standing, such as those described above, significantly impact an individual’s ability to fully
17   participate in the political process, and the interaction between these deficiencies and the
18   Election Day Receipt Deadline is no different.
19          71.   There is a clear causal link between Arizona’s history of discrimination and
20   the likelihood that a voter will miss the Election Day Receipt Deadline. For example,
21   Arizona’s history of language-based discrimination—including a recent history of errors in
22   Spanish-language voting materials—makes it far more likely for Spanish-speaking voters
23   to be misinformed about voting rules, such as when they must mail their ballots and when
24   their ballot needs to arrive by. As one court has explained, “[d]ue to their lower levels of
25   literacy and education, minority voters are more likely to be unaware of certain technical
26   rules, such as the requirement that early ballots be received by the county recorder, rather
27   than merely postmarked, by 7:00 p.m. on Election Day.” See DNC, 329 F. Supp. 3d at 868.
28   Minority voters are more likely to live in lower-income and tribal communities, many of

                                                  -22-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 23 of 32



 1   which lack secure outgoing mailboxes, which makes it more difficult to return a mail ballot.
 2   The disparate lack of reliable access to transportation also makes minority voters less able
 3   to access a sometimes far-flung post office or outgoing mail box. And economic constraints
 4   often require minorities to work multiple jobs and shift-work, which often results in less
 5   flexibility to turn in a mail ballot by another means such as in-person at the county
 6   recorder’s office or a polling location.
 7          72.   Thus, the on-going effects of Arizona’s history of discrimination are directly
 8   linked to the Election Day Receipt Deadline and the burdens that it places on Arizona’s
 9   minority voters.
                                       CLAIMS FOR RELIEF
10
11                                              COUNT I
12                          First and Fourteenth Amendments
13         U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983, 28 U.S.C. §§ 2201, 2202
                            Undue Burden on the Right to Vote
14
15          73.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of this
16   Complaint and the paragraphs in the counts below as though fully set forth herein.
17          74.   Under the Anderson-Burdick balancing test, a court considering a challenge to
18   a state election law must carefully balance the character and magnitude of injury to the First
19   and Fourteenth Amendment rights that the plaintiff seeks to vindicate against the
20   justifications put forward by the State for the burdens imposed by the rule. See Burdick v.
21   Takushi, 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).
22          75.   This balancing test utilizes a flexible sliding scale, where the rigorousness of
23   scrutiny depends upon the extent to which the challenged law burdens voting rights. See
24   Pub. Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1024 (9th Cir. 2016); see also
25   Akins v. Sec’y of State, 154 N.H. 67 (2006) (applying Anderson-Burdick and holding that
26   strict scrutiny was the correct test to determine constitutionality of ballot order system that
27   prioritized candidate names alphabetically).
28

                                                    -23-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 24 of 32



 1          76.   Courts need not accept a state’s justifications at face value, particularly where
 2   those justifications are “speculative,” otherwise it “would convert Anderson-Burdick’s
 3   means-end fit framework into ordinary rational-basis review wherever the burden a
 4   challenged regulation imposes is less than severe.” Soltysik v. Padilla, 910 F.3d 438, 448–
 5   49 (9th Cir. 2018) (citing Pub. Integrity All., 836 F.3d at 1024–25); see also Crawford v.
 6   Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (“However
 7   slight th[e] burden may appear, . . . it must be justified by relevant and legitimate state
 8   interests sufficiently weighty to justify the limitation.”) (internal citation and quotation
 9   marks omitted) (emphasis added).
10          77.   Arizona’s Election Day Receipt Deadline imposes a severe burden on all
11   Arizona voters who vote by mail. These voters must first learn about the Election Day
12   Receipt Deadline and accurately guess when their ballot must be mailed for it to be counted.
13   For voters who, through no fault of their own, misjudge how long it will take for their ballot
14   to arrive back to their county, or for those who never learn about Arizona’s Election Day
15   Receipt Deadline, the punishment is swift and severe: total disenfranchisement. But
16   Arizona’s Election Day Receipt Deadline also severely burdens all voters who vote by mail
17   even if those voters’ ballots are successfully counted. By requiring its voters to cast their
18   mail ballots a week before the election in order for those ballots be counted, Arizona’s
19   Election Day Receipt Deadline forces Arizona voters to cast their ballots before they can
20   account for any critical information about the election or the candidates that arises during
21   the final week leading up to Election Day⸺arguably, the most critical week in an entire
22   election cycle. Arizona’s Election Day Receipt Deadline thus deprives voters of the ability
23   to engage in this robust period of civic engagement, because it effectively requires them to
24   have already cast their vote.
25          78.   While Arizona’s imposition of its Election Day Receipt Deadline burdens all
26   Arizona voters who vote by mail, it also particularly impacts subgroups, like Arizona’s rural
27   population and its Hispanic and Latino voters, who, given where they live, must often cast
28   their ballots even further in advance of Election Day to ensure their ballots will arrive by

                                                  -24-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 25 of 32



 1   the Election Day Receipt Deadline. Arizona’s Election Day Receipt Deadline also generally
 2   imposes a particularly heavy burden on Hispanic and Latino voters, who face heightened
 3   barriers to participation in Arizona’s mail ballot system.
 4          79.   While Arizona has a legitimate regulatory interest in a general cutoff for
 5   receiving ballots, the State derives no meaningful benefit from imposing the Election Day
 6   Receipt Deadline, particularly where it has heavily promoted mail-in balloting and
 7   encouraged over 80 percent of its electorate to vote by mail. Arizona has a full 20 days to
 8   finalize election results, and it already allows voters to cure otherwise incomplete ballots a
 9   full five business days after Election Day. Arizona would suffer no significant
10   administrative burden if it extended that same five-business-day deadline to permit for the
11   receipt of ballots that were postmarked on or before Election Day, but which arrive within
12   five business days after the election. Arizona thus has no legitimate interest, and certainly
13   no compelling interest that is narrowly drawn, in rejecting ballots that are postmarked
14   before or on Election Day and which are received within five business days after Election
15   Day.
16          80.   In short, Arizona’s Election Day Receipt Deadline is not supported by a state
17   interest that is sufficient to justify the resulting burden on the right to vote, and thus unduly
18   burdens the right to vote of all Arizona voters generally and Arizona’s rural and Hispanic
19   and Latino voters in particular in violation of the First and Fourteenth Amendments.
20
                                               COUNT II
21
                                             Due Process
22                           U.S. Const. Amend. XIV, 42 U.S.C. § 1983
23                                Denial of Procedural Due Process

24          81.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of this
25   Complaint and the paragraphs in the counts below as though fully set forth herein.
26          82.   The Due Process Clause of the United States Constitution prohibits the states
27   from depriving “any person of . . . liberty . . . without due process of law.” U.S. CONST.
28   amend. XIV, § 1. Which protections are due in a given case requires a careful analysis of

                                                    -25-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 26 of 32



 1   the importance of the rights and the other interests at stake. See Mathews v. Eldridge, 424
 2   U.S. 319, 334–35 (1976); Nozzi v. Hous. Auth. of City of L.A., 806 F.3d 1178, 1192 (9th
 3   Cir. 2015). Courts must first consider “the nature of the interest that will be affected” by the
 4   government’s action as well as the “degree of potential deprivation that may be created” by
 5   existing procedures. Nozzi, 806 F. 3d at 1192–93. Second, “courts must consider the
 6   ‘fairness and reliability’ of the existing procedures and the ‘probable value, if any, of
 7   additional procedural safeguards.’” Id. at 1193 (quoting Mathews, 424 U.S. at 343). Finally,
 8   courts must consider “the public interest, which ‘includes the administrative burden and
 9   other societal costs that would be associated with’ additional or substitute procedures. Id.
10   (quoting Mathews, 424 U.S. at 347). Overall, “due process is flexible and calls for such
11   procedural protections as the particular situation demands.” Mathews, 424 U.S. at 334,
12   (quotation and citation omitted).
13          83.   Arizona’s procedures for voting by mail must comport with due process. See
14   Raetzel v. Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1358 (D. Ariz. 1990).
15   “Such due process is not provided when the election procedures [for voting by mail]” do
16   not adequately protect the right to vote or ensure that an “individual is not continually and
17   repeatedly denied so fundamental a right.” Id.; see also Saucedo v. Gardner, 335 F. Supp.
18   3d 202, 217 (D.N.H. 2018) (“Having induced voters to vote by absentee ballot, the State
19   must provide adequate process to ensure that voters' ballots are fairly considered and, if
20   eligible, counted.”).
21          84.   “When an election process ‘reache[s] the point of patent and fundamental
22   unfairness,’ there is a due process violation.” Fla. State Conference of N.A.A.C.P. v.
23   Browning, 522 F.3d 1153, 1183 (11th Cir. 2008) (quoting Roe v. Alabama, 43 F.3d 574,
24   580 (11th Cir. 1995)). A state’s elections system, “the specifics of which are not explicitly
25   made known to potential voters, that leaves potential voters in the dark as to its effect on a
26   voter’s [ability to vote] and that fails to give voters a fair opportunity to [participate], is
27   fundamentally unfair and violative of the Due Process Clause of the Fourteenth
28   Amendment.” Id. at 1185.

                                                   -26-
       Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 27 of 32



 1          85.    The nature of the interest at stake in this case⸺the right to vote and to have
 2   that vote count⸺is the most precious liberty interest of all because it is preservative of all
 3   other basic civil and political rights.
 4          86.    But Arizona’s existing procedures for counting mail ballots too often deprive
 5   voters of having their ballot counted because (1) many voters do not learn of the Election
 6   Day Receipt Deadline before Election Day, and (2) even voters who do learn of the Election
 7   Day Receipt Deadline may not have their ballots counted if those ballots do not arrive in
 8   the mail at the county recorder’s office, through no fault of their own, by 7 p.m. on Election
 9   Day. Arizona’s Pre-Election Cutoff further deprives all Arizona voters who vote by mail of
10   the ability to cast a meaningful and informed vote by requiring voters to cast their ballots a
11   full week (or more) before Election Day if they wish to ensure that their ballots will actually
12   be counted.
13          87.    Arizona’s Election Day Receipt Deadline is neither a reliable nor fair way to
14   administer voting by mail. The Election Day Receipt Deadline and the corresponding Pre-
15   Election Cutoff for casting ballots is, in fact, devoid of reliability because Arizona’s
16   elections officials can only offer voters their best guess of when voters must place their
17   ballots in the mail for it to be counted. Nor is the Election Day Receipt Deadline fair because
18   it effectively requires some voters—particularly rural voters and minority voters—to cast
19   their ballots before the rest of the electorate if they wish to be afforded the same process as
20   other voters in the State and to have their votes counted. Arizona’s Election Day Receipt
21   Deadline is also not fair to all Arizona voters who vote by mail because it forces those voters
22   to cast their ballots with incomplete information and before candidates have delivered their
23   final pitches to the voters.
24          88.    The value of additional or substitute procedural safeguards to ensure that the
25   votes of Arizona’s mail voters are both meaningfully cast and actually counted is readily
26   apparent. A substitute procedure⸺requiring mail ballots to be postmarked on or before
27   Election Day and received by the county within five business days after Election Day to be
28   counted⸺solves the inequities inherent in Arizona’s Election Day Receipt Deadline. A

                                                   -27-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 28 of 32



 1   postmark date not only offers a reliable date to Arizona voters by which they must cast their
 2   ballots, but it also ensures that rural voters and minority voters are not more likely to have
 3   their ballot rejected simply because they live in a town with slower mail service. A postmark
 4   date additionally ensures that all of Arizona’s voters can consider any information that may
 5   arise and influence voters’ choices in the last week of the election.
 6          89.   Because Arizona is not required to finalize its election results for 20 days after
 7   the election and already allows voters to cure incomplete ballots within five business days
 8   of the election, requiring Arizona to accept ballots that are postmarked on or before Election
 9   Day and which arrive within five business days of Election Day would put a minimal
10   administrative burden on the state, if any. And as the Supreme Court has explained,
11   “administrative convenience” cannot justify the deprivation of a constitutional right. See
12   Taylor v. Louisiana, 419 U.S. 522, 535 (1975).
13          90.   Having induced its voters to vote by mail, Arizona must establish adequate
14   procedures to ensure that voters have a reliable, fair, and effective method to cast their
15   ballots. Because Arizona’s Election Day Receipt Deadline is markedly inadequate in all of
16   those respects, and Arizona is readily capable of instituting a substitute procedure which
17   would protect those voters’ rights with minimal burden to the state, Arizona’s Election Day
18   Receipt Deadline violates Arizona voters’ procedural due process rights.
19
                                             COUNT III
20
                          Section 2 of the Voting Rights Act - Effects Prong
21                                       52 U.S.C. § 10301(a)
                              Denial or Abridgement of the Right to Vote
22
23          91.   Plaintiffs reallege and reincorporate by reference all prior paragraphs of this
24   Complaint and the paragraphs in the counts below as though fully set forth herein.
25          92.   Section 2 of the Voting Rights Act provides in part that “[n]o voting
26   qualification or prerequisite to voting or standard, practice, or procedure shall be imposed
27   or applied by any State . . . in a manner which results in a denial or abridgement of the right
28   of any citizen of the United States to vote on account of race or color.” 52 U.S.C. § 10301(a).

                                                   -28-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 29 of 32



 1          93.   Arizona’s Election Day Receipt Deadline has had and—if this Court does not
 2   institute the remedy that Plaintiffs request—will continue to have, an adverse and disparate
 3   impact on Hispanic and Latino citizens of Arizona.
 4          94.   The Election Day Receipt Deadline makes it more difficult for members of
 5   Arizona’s Hispanic and Latino community, as compared to white voters, to participate in
 6   the political process and to elect representatives of their choice. These voters are more likely
 7   than white voters to be unaware of the Election Day Receipt Deadline, have their mail
 8   ballots arrive after Election Day, and have their ballots rejected.
 9          95.   Thus, these voters are highly likely to face substantial burdens when voting,
10   which are more likely to result in their disparate disenfranchisement and a reduction of their
11   participation in future elections.
12          96.   Hispanics in Arizona have suffered from, and continue to suffer from,
13   discrimination on the basis of race. The ongoing effects of this discrimination include
14   socioeconomic disparities between Hispanics and whites in Arizona. Arizona’s history of
15   language-based discrimination—including a recent history of errors in Spanish-language
16   voting materials—also makes it far more likely for Spanish-speaking voters to be
17   misinformed about voting rules, such as when they must mail their ballots and when their
18   ballot needs to arrive by. “Due to their lower levels of literacy and education, minority
19   voters are more likely to be unaware of certain technical rules, such as the requirement that
20   early ballots be received by the county recorder, rather than merely postmarked, by 7:00
21   p.m. on Election Day.” See DNC, 329 F. Supp. 3d at 868. These language barriers,
22   disparities in access to reliable mail service, educational attainment, and other disparities
23   resulting at least in part from the State’s long history of discrimination against these
24   communities all cause the Election Day Receipt Deadline to disparately disenfranchise
25   Hispanic and Latino voters. The Election Day Receipt Deadline has caused and will
26   continue to cause an inequality in the opportunity of members of these minority
27   communities to vote in Arizona.
28

                                                   -29-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 30 of 32



 1          97.   Under the totality of the circumstances, Hispanics and Latinos in Arizona have
 2   had—and will continue to have—less opportunity than other members of the electorate to
 3   participate in the political process and to elect representatives of their choice as a result of
 4   Arizona’s Election Day Receipt Deadline. Hispanics and Latinos in Arizona therefore have
 5   had—and will continue to have—their right to vote abridged or denied on account of race
 6   due to the Election Day Receipt Deadline. Thus, under the totality of the circumstances,
 7   Arizona’s Election Day Receipt Deadline violates the effects prong of Section 2 of the
 8   Voting Rights Act.
 9                                     PRAYER FOR RELIEF
10   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
11          A.     Declaring that Arizona’s imposition of its Election Day Receipt Deadline for
12   casting mail ballots and its failure to count the votes of otherwise eligible voters who
13   lawfully mail their ballots before or on Election Day, but whose ballots are not received—
14   through no fault of their own—by 7 p.m. on Election Day, violates the First and Fourteenth
15   Amendments to the United States Constitution by placing an undue burden on those voters
16   and particularly on Arizona’s rural and Hispanic and Latino voters by subjecting them to
17   arbitrary and disparate treatment;
18          B.     Declaring that Arizona’s imposition of its Election Day Receipt Deadline for
19   casting mail ballots and its failure to count the votes of otherwise eligible voters who
20   lawfully mail their ballots before or on Election Day, but whose ballots are not received—
21   through no fault of their own—by 7 p.m. on Election Day violates the Due Process Clause
22   of the Fourteenth Amendment to the United States Constitution;
23          C.     Declaring that Arizona’s imposition of its Election Day Receipt Deadline for
24   casting mail ballots and its failure to count the votes of otherwise eligible voters who
25   lawfully mail their ballots before or on Election Day, but whose ballots are not received—
26   through no fault of their own—by 7 p.m. on Election Day, disparately impacts Hispanic
27   and Latino voters and violates Section 2 of the Voting Rights Act;
28

                                                   -30-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 31 of 32



 1          D.     Permanently enjoining the Secretary, her respective agents, officers,
 2   employees, and successors, and all persons acting in concert with each or any of them,
 3   from rejecting ballots that are postmarked by Election Day and arrive at a county recorder’s
 4   office within five business days of Election Day;
 5          E.     Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees
 6   pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws; and
 7          F.     Granting such other and further relief as the Court deems just and proper,
 8   including requiring the Secretary to accept ballots that were postmarked on or before
 9   Election Day if received within five business days of Election Day.
10
11
      Dated: November 26, 2019                  s/ Sarah R. Gonski
12                                              Sarah R. Gonski (# 032567)
                                                PERKINS COIE LLP
13                                              2901 North Central Avenue, Suite 2000
14                                              Phoenix, Arizona 85012-2788

15                                              Marc E. Elias*
16                                              John Devaney*
                                                Amanda R. Callais*
17                                              K’Shaani O. Smith*
                                                Christina A. Ford*
18                                              Perkins Coie LLP
19                                              700 Thirteenth Street NW, Suite 600
                                                Washington, D.C. 20005-3960
20
21                                              *Pro hac vice application to be filed

22                                              Attorneys for Plaintiffs
23
24
25
26
27
28

                                                  -31-
      Case 2:19-cv-05685-DWL Document 1 Filed 11/26/19 Page 32 of 32



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on November 26, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                            s/ Sarah R. Gonski
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -32-
